Citation Nr: 1114630	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  09-00 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 27, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 20 percent for the residuals of a right femur fracture.

3.  Entitlement to service connection for a right knee disability, including as secondary to the right femur fracture.

4.  Entitlement to a compensable rating for a right hip scar.

5.  Entitlement to a rating higher than 10 percent for the residuals of a left femur fracture.

6.   Entitlement to service connection for a left knee disability, including as secondary to the left femur fracture.

7.  Entitlement to a compensable rating for a left hip scar.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1987 to January 1995.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  Although the Veteran first sought treatment for PTSD at a VA medical center (VAMC) on June 7, 2004, prior to filing his claim for this condition, he did not file an application for service-connected compensation benefits for this disability until November 27, 2007, which was more than one year after his discharge from service in January 1995, more than one year after that initial treatment in question, and there had not been any prior claim for PTSD that had been disallowed because the disability was not compensable in degree.

2.  The residuals of the Veteran's right femur fracture are tenderness in the right hip and right knee and a superficial, nontender, non-adhering 11-centimeter scar on this hip, but there is not malunion of the femur and he has nearly full range of motion in both his right hip and right knee.

3.  The residuals of the Veteran's left femur fracture are tenderness in the left hip and left knee and a superficial, nontender, non-adhering 11-centimeter scar on this hip, but there is not malunion of the femur and he has nearly full range of motion in both the left hip and left knee.


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier than November 27, 2007, for the grant of service connection for PTSD.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

2.  The criteria are not met for a rating higher than 20 percent for the post-operative residuals of the right femur fracture.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5252 (2010).

3.  Resolving all reasonable doubt in his favor, however, the Veteran's right knee disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria are not met for a compensable rating for the right hip scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7802 (2010).

5.  The criteria are not met for a rating higher than 10 percent for the post-operative residuals of the left femur fracture.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5252 (2010).

6.  Resolving all reasonable doubt in his favor, however, the Veteran's left knee disability was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

7.  The criteria are not met for a compensable rating for the left hip scar.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7802 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It also since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

As to the appeal of the effective date assigned for the grant of service connection for PTSD, in such cases in which service connection for the underling claim has been granted, the claim as it arose in its initial context has been substantiated.  Therefore, additional VCAA notice is not required concerning a downstream issue because the intended purpose of the notice has been served.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather than providing additional VCAA notice concerning a downstream issue, such as the initial rating assigned for the disability or effective date, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue an SOC if the disagreement is not resolved.  And since the RO issued an SOC in December 2008 addressing the downstream earlier-effective-date claim, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning an effective date earlier than November 27, 2007, no further notice is required.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).  See, too, VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Consequently, the Board finds that all necessary development of the downstream earlier-effective-date claim has been accomplished, and therefore appellate review of this claim may proceed without prejudicing the Veteran.  Moreover, as will be explained, resolution of this claim ultimately turns on when the Veteran filed this claim, so an examination and opinion are not needed to fairly decide this claim, even a "retrospective" opinion of the type contemplated in Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).  See also 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 3.159(c)(4)(A)-(C).

As for the remaining claims for service connection and increased ratings, the Board is granting the claims for service connection, so no possible prejudice to the Veteran even if he did not receive the required VCAA notice concerning these claims.  38 C.F.R. § 20.1102 (harmless error).  But just so happens that he did receive all necessary notice, in any event.  Letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to him in September 2007, December 2007, and February 2008.  These letter informed him of the evidence necessary to establish his service-connection and increased-rating claims, informed him of his and VA's respective responsibilities in obtaining this supporting evidence, and also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of these claims.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He was also examined for VA compensation purposes in October 2007 and September 2010.  These examination reports and medical and other evidence on file contain the information needed to assess the extent and severity of his femur fracture residuals, including insofar as the consequent disability affecting his hips, knees and skin.  So additional examination is not needed 38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that no further development of the claims is necessary to meet the VCAA's requirements.


I.  Earlier Effective Date for the Grant of Service Connection for PTSD

The Veteran served on active duty in the U.S. Navy from November 1987 to January 1995.  He first filed his claim for service connection for PTSD more than one year later, on November 27, 2007.  In April 2008, the RO granted this claim retroactively effective from the date of filing.  He claims the effective date, instead, should be the date he first sought treatment from VA (at a VAMC) for this condition on June 7, 2004.  However, the Board finds the RO properly assigned the effective date of November 27, 2007, when he first filed this claim.

If the Veteran had filed a claim for service connection for this disability within one year of his separation from service, so by January 1996, and the claim was granted, then he would be entitled to an effective date retroactive to the day following his discharge from service.  See 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Here, though, this clearly is not the case.  The Veteran, who, again, served on active duty in the military from November 1987 to January 1995, did not file a claim for service connection for PTSD within one year of his discharge from service.  So according to 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i), the absolute earliest effective date that he may receive is the date that he eventually filed a claim - which was in November 2007.

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 198-199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Also, according to 38 C.F.R. § 3.157, once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA or uniformed services hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of informal claim.

Although records confirm the Veteran initially sought treatment at a VAMC for PTSD in July 2004, there had not been any prior claim (formal or informal) for this condition that had been disallowed - including because this disability was not compensable in degree.  So the Board cannot consider that July 2004 treatment at the VAMC as equivalent to an informal claim for service connection for PTSD under 38 C.F.R. §§ 3.155 and 3.157, also because it was not until more than one year later - on November 27, 2007, when he eventually filed this claim.  While VA must interpret his submissions broadly, VA is not required to conjure up issues he did not raise.  That is to say, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The first date on which the Veteran evidenced that he was requesting service-connected compensation benefits for PTSD was his written statement submitted on November 27, 2007, so that marks the correct effective date in this circumstance.


III.  Residuals of a Right Femur Fracture

In August 1995, the RO granted service connection for post-operative residuals of a right femur fracture.  In May 2007, the Veteran filed for an increased rating for this disability, including to receive additional compensation for manifestations involving his right hip, right knee and a right hip scar.  In April 2008, the RO recharacterized the disability as post-operative right femur fracture with right hip heterotopic ossification and increased the assigned rating to 20-percent disabling.  The RO also assigned a separate 0 percent (i.e., noncompensable) rating for the right hip scar but denied service connection for the right knee disability.  The Veteran appealed.  For the reasons and bases discussed below, the Board finds no basis for granting higher ratings for his right hip disability or right hip scar, however, the Board does find that service connection is warranted for his right knee disability, so it, too, must be compensated.

A. Rating Higher than 20 Percent for the Right Femur Fracture

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of disability, the Board must consider whether to "stage" the rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When determining the severity of a musculoskeletal disability, which is at least partly rated on the basis of range of motion, VA must consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively shown due to the extent of his pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, a Veteran is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997).  In addition to these types of symptoms, other considerations include whether there is swelling, deformity or atrophy from disuse.  38 C.F.R. § 4.45.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2009).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45.

The Veteran's disability has been rated under DC 5255 for impairment of the femur.  Under DC 5255, a 10 percent evaluation is warranted for malunion of the femur with slight knee or hip disability; a 20 percent evaluation is warranted for malunion of the femur with moderate knee or hip disability; and a 30 percent evaluation is warranted for malunion of the femur with marked knee or hip disability.  Higher ratings are warranted for fractures of the femur neck or shaft.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2010).

Here, though, the X-rays and MRIs of the right femur show the fracture is 
well-healed, so there is not the required nonunion or malunion of bone.  The changes to the bony anatomy are seen at the proximal end of the femur in the hip region and described as heterotopic bone or calcification within the soft tissues.

Other potentially applicable diagnostic codes are DC 5015 for benign new growths of bones or DC 5023 for myositis ossificans.  DC 5015 and DC 5023 indicate the disability should be rated like degenerative arthritis (DC 5003) based on limitation of motion of the affected parts.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to DC 5003, when limitation of motion would be noncompensable, i.e., 0 percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Under DC 5252 for limitation of flexion of the thigh, a 10 percent rating is warranted if flexion of the hip is limited to 45 degrees; a 20 percent rating is warranted if flexion of the hip is limited to 30 degrees; a 30 percent rating is warranted if flexion of the hip is limited to 20 degrees; and a 40 percent rating is warranted if  flexion of the hip is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252 (2010). 

Under DC 5251 for limitation of extension of the thigh, a 10 percent rating is warranted if extension of the hip is limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2010).

Under DC 5253 for impairment of the thigh, a 10 percent rating is warranted if the affected leg cannot rotate at the thigh or toe-out to more than 15 degrees or the adduction of the thigh is limited so that cannot cross legs; a 20 percent rating is warranted if abduction of the thigh is limited so that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2010).

The normal range of motion of the hip for VA compensation purposes is from 0 to 125 degrees of flexion and from 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.

Under DC 5260, a 0 percent rating is warranted if the knee has flexion limited to 60 degrees; 10 percent rating is warranted if the knee has flexion limited to 45 degrees; a 20 percent rating is warranted if the knee has flexion limited to 30 degrees; and a 30 percent rating is warranted if the knee has flexion limited to 15 degrees.

Under DC 5261 for evaluation based on limitation of extension of the leg, a 0 percent rating is warranted if extension of the knee is limited to 5 degrees; a 10 percent rating is warranted if extension of the knee is limited to 10 degrees; a 20 percent rating is warranted if extension of the knee is limited to 15 degrees; a 30 percent rating is warranted if extension of the knee is limited to 20 degrees, a 40 percent rating is warranted if extension of the knee is limited to 30 degrees warrants; and a 50 percent rating is warranted if extension of the knee is limited to 45 degrees.  

For VA compensation purposes, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Under DC 5257, a 10 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in slight knee disability; a 20 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in moderate knee disability; and 30 percent rating is warranted if there is recurrent subluxation or lateral instability resulting in severe knee disability.

VA's Rating Schedule does not define the words "slight," "moderate" and "severe."  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Applying these criteria to the facts of this case, the Board finds that the Veteran's right hip disability does not warrant a rating higher than 20 percent.  The evidence supporting this conclusion is the reports of two VA compensation examinations in October 2007 and September 2010.

X-rays from May 2002 show a healed right femoral shaft fracture with antegrade intramedullary fixation device.  The fixation device was locked both distally and proximally.  There was evidence of heterotopic ossification in the right hip.

During the October 2007 VA compensation examination, the Veteran complained of pain in both hips, but greater in his right hip.  The examiner did not believe that the Veteran's knee condition was related to his femur fractures as there was no mention of a knee injury in the records for the motor vehicle accident that broke his femurs.  The examiner observed moderate right hip tenderness.  The Veteran had range of motion of 0 to 30 degrees of abduction, 0 to 110 degrees of flexion, 0 to 50 degrees of external rotation and 0 to 30 degrees of internal rotation.  

The examiner indicated there was no additional limitation of range of motion on repetitive testing (of the type contemplated by DeLuca).  The examiner diagnosed right hip strain secondary to the injury suffered during the car accident in service.  The examiner noted an 11-cm scar on the right hip, but that the scar was neither tender nor did it adhere to the underlying tissue.

February 2008 MRIs found a normal appearing right hip joint with no abnormal marrow signal within the femoral heads and no joint effusion.  There was distortion of the bony anatomy in the proximal femur and intertrochanteric region and the appearance of a larger area of hypointense signal just posterior to the trochanteric region of the right femur, felt to represent heterotopic bone or calcification within the soft tissues.  MRI of the right knee found either some degree of soft tissue edema or a combination of edema and varicosities in the vicinity of the proximal attachment of the lateral head of the gastrocnemius muscles.  The MRI of the right knee also found intact ligaments (ACL, PCL, MCL, LCL) and extensor mechanism, no meniscal cartilage tear, and no abnormal signal changes in the bone marrow.

During the September 2010 VA compensation examination, the Veteran continued to complain of pain in both hips and knees since his 1993 motor vehicle accident during service.  The examiner found that the Veteran's gait was antalgic.  He had range of motion of the right hip from 0 to 70 degrees of flexion, 0 to 25 degrees of extension, and 0 to 25 of abduction.  The examiner found no additional limitation of motion on repetitive use of this hip.  The examiner noted tenderness in the right hip and knee.  The right knee had range of motion from 0 degrees extension to 115 degrees of flexion with no additional loss on repetitive use.  The examiner diagnosed bilateral knee, hip, foot contusion/sprain and indicated these conditions were diagnosable illnesses with clear etiologies.  Unfortunately, the examiner did not elucidate as to what clear etiology he was referring.  However, earlier in the record, the examiner listed the Veteran's reported history of the injuries as from his motor vehicle accident in service.  So, presumably, the examiner intended the clear etiology of these disabilities to be from that reported motor vehicle accident in service.

The Veteran's condition does not warrant the higher 30 percent rating because he does not have flexion of his right hip limited to 20 degrees or limited to 30 degrees with additional loss of motion on repetitive use due to pain/painful motion, limited or excess movement, weakness, incoordination, or premature/excess fatigability degrees necessary to warrant the higher 30 percent rating under DC 5252.  There also, as mentioned, is no evidence of malunion of the right femur to warrant a rating under DC 5255.

Therefore, the Board finds there are insufficient findings to warrant a rating higher than 20 percent for the residuals of the right femur fracture - at least to the extent they affect the right hip.

B. Service Connection for Right Knee Disability

The Veteran may be awarded service connection by showing he has disability resulting from a disease or an injury incurred in or aggravated by his service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Disorders diagnosed after discharge may be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also permissible on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  This includes situations where a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


In order to establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998)

In this case, the Veteran already has established service connection for the residuals of his right femur fracture in service, from the motor vehicle accident.  Therefore, VA already has conceded that incident and injury and the fact that its residuals are service-connected disabilities.  So the question of service connection for a right knee disability is essentially whether this condition also can be considered one of the residuals of the already service-connected right femur fracture.

The Board finds there is evidence suggesting the Veteran's right knee tenderness may be related to his fractured right femur or to the same motor vehicle accident during service in which he fractured this femur.  Although the October 2007 VA examiner indicated he did not believe the conditions were related because the Veteran did not report knee pain at the time of the motor vehicle accident, the September 2010 VA examiner endorsed the Veteran's reports that his knee pain began in service shortly after the motor vehicle accident and had continued to the present.  The September 2010 VA examiner thus considered the Veteran's right knee disability to be an additional residual of the right femur fracture in service from the motor vehicle accident.  And the Board finds these two opinions for and against this notion equally probative (competent and credible) regarding this determinative issue of causation.  So, at the very least, the evidence is in relative equipoise for and against this claim.  And, in this circumstance, the Veteran is given the benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology).

C. 
Compensable Rating for the Right Hip Scar

The Veteran's right hip scar has been rated under 38 C.F.R. § 4.118, DC 7802.

The criteria for ratings under DC 7800-7805 were amended effective October 23, 2008, so during the pendency of this appeal.  The Board therefore is required to consider this claim in light of both the former and revised standards to determine whether an increased rating for this disability is warranted.  But VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, may be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

DC 7800 pertains to disfigurement of the head, face, or neck.  Under this code a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated as 10-percent disabling.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement are:  (1) scar is 5 or more inches (13 or more cm.) in length; (2) scar is at least one-quarter inch (0.6 cm.) wide at the widest part; (3) surface contour of scar is elevated or depressed on palpation; (4) scar is adherent to underlying tissue; (5) skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  A 30 percent rating is warranted if there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  

The amendment to DC 7800 is found in Note (4) that instructs the evaluator to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s), and in Note (5) which instructs the evaluator that characteristic(s) of disfigurement may be caused by one scar or by multiple scars.

At the time the Veteran filed his claim for increase, a 10 percent disability rating was warranted for a scar that is deep or that causes limited motion in an area or areas exceeding 6 square inches (39 square centimeters); for a superficial scar that does not cause limited motion but which covers an area of 144 square inches (929 sq. cm.) or greater; for an unstable, superficial scar; for a superficial scar that is painful on examination; or for a scar that causes limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804, 7805.  

In October 2008, the regulations regarding scars were amended to allow for either separate or cumulative ratings for scars on multiple parts of the body.  Under the new criteria, DC 7801 provides that deep and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck and that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 40 percent rating, a deep and nonlinear scar covering an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) warrants a 30 percent rating, a deep and nonlinear scar covering an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 20 percent rating, and a  deep and nonlinear scar covering an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note (1): A deep scar is one associated with underlying soft tissue damage.  Under DC 7802, superficial and nonlinear burn scar(s) or scar(s) due to other causes that are not of the head, face, or neck that cover an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent rating.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Under DC 7804, five or more scars that are unstable or painful warrant a 30 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, one or two scars that are unstable or painful warrant a 10 percent rating.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Under DC 7805 any other scars, including linear scars, are to rated based on any disabling effect(s).  38 C.F.R. § 4.118, DC 7801-7805 (effective October 23, 2008).

Applying these criteria to the facts of this case, the Board finds no basis to assign a compensable rating.  The October 2007 VA examination determined the Veteran's right hip scar was well-healed, not tender, and not adherent to the underlying tissue.  In other words, it is essentially asymptomatic.  Therefore, a 10 percent rating is not warranted under the old criteria because this scar is not deep, unstable or painful on examination and does not cover an area of at least 144 square inches or cause limitation of function of the right hip.  A 10 percent rating is not warranted under the new criteria, either, because the scar is not on the head, face, or neck, does not cover an area of at least 144 square inches, and is not unstable or painful.  Simply put, because this scar is well-healed and without tenderness or adherence to underlying tissue, it does not meet the criteria for a compensable rating under the new or old standards.

IV.  Residuals of the Left Femur Fracture

In August 1995, the RO granted service connection for a post-operative left femur fracture and assigned a 10 percent rating.  The Veteran filed a claim for an increased rating, including for residuals affecting his left hip, left knee, and a left hip scar.  The RO continued his 10 percent rating and denied service connection for a left knee disability, but assigned a separate noncompensable rating for his left hip scar.  He appealed.  For the reasons and bases discussed below, the Board finds no basis for granting higher ratings for his left hip disability or left hip scar, but does find that service connection is warranted for his left knee disability as an additional residual of his motor vehicle accident injuries in service.

A. Rating Higher than 10 Percent for the Left Femur Fracture

Applying the rating criteria to the facts of this case, the Board finds that this disability does not warrant a rating higher than 10 percent.  The evidence supporting this conclusion is the reports of the two VA compensation examinations in October 2007 and September 2010.

X-rays from May 2002 show a healed left femoral shaft fracture with antegrade intramedullary fixation device.  The fixation device was locked both distally and proximally.  

During the October 2007 VA compensation examination, the Veteran complained of pain in both hips, though greater in his right hip.  The examiner did not believe the Veteran's knee condition was related to his femur fractures in service as there is no mention of a knee injury in the records for the motor vehicle accident that broke his femurs.  The examiner also observed just relatively mild left hip tenderness.  The Veteran had range of motion of 0 to 35 degrees of abduction, 0 to 110 degrees of flexion, 0 to 55 degrees of external rotation and 0 to 35 degrees of internal rotation.  The examiner indicated there was no additional limitation of range of motion on repetitive testing.  The examiner diagnosed left hip strain secondary to the injury suffered during the car accident in service.  The examiner noted an 11-cm scar on the left hip, but that was neither tender nor adherent to the underlying tissue.

February 2008 MRIs found a normal appearing left hip joint with no abnormal marrow signal within the femoral heads and no joint effusion.  There was distortion of the bony anatomy in the proximal femur and intertrochanteric region.  MRI of the left knee found mild joint effusion with fluid seen collecting in the suprapatellar pouch.  The MRI of the left knee found intact ligaments (ACL, PCL, MCL, LCL), and extensor mechanism, no meniscal cartilage tear, and no abnormal signal changes in the bone marrow.

During the September 2010 VA examination, the Veteran continued to complain of pain in both hips and knees since his 1993 motor vehicle accident.  The examiner observed the Veteran's gait was antalgic.  He had range of motion of his left hip from 0 to 60 degrees of flexion, 0 to 25 degrees of extension, and 0 to 20 of abduction.  The examiner found no additional limitation of motion on repetitive use of this hip.  The examiner observed tenderness in the left hip and knee, however.  The left knee had range of motion from 0 degrees of extension to 110 degrees of flexion with no additional loss on repetitive use.  The examiner diagnosed bilateral knee and hip contusion/sprain and indicated these conditions were diagnosable illnesses with clear etiologies.  

This disability does not warrant the higher 20 percent rating because the Veteran does not have flexion of his left hip limited to 30 degrees or limited to 45 degrees with additional loss of motion on repetitive use due to pain/painful motion, limited or excess movement, weakness, incoordination, or premature/excess fatigability degrees necessary to warrant the higher 20 percent rating under DC 5252.  He also does not have abduction of his left hip limited to 10 degrees necessary to warrant the higher 20 percent rating under DC 5253.  The X-rays and MRIs also showed no evidence of malunion of his left femur to warrant a rating under DC 5255.  Therefore, based on tenderness but nearly full range of motion of his left hip, his condition does not warrant the higher 20 percent rating.

B. Service Connection for Left Knee Disability

There is evidence, however, suggesting the Veteran's left knee tenderness may be related to his fractured left femur or to the same motor vehicle accident during service in which he fractured his femur.  Although the October 2007 VA examiner indicated he did not believe the conditions were related because the Veteran did not report knee pain at the time of the motor vehicle accident in service, the September 2010 VA examiner endorsed the Veteran's reports that his knee pain began during service, shortly after that motor vehicle accident, and has continued to the present.

The September 2010 VA examiner thus considered the Veteran's left knee disability to be an additional residual of the left femur fracture in service from the motor vehicle accident.  And the Board finds these two opinions for and against this notion equally probative (competent and credible) regarding this determinative issue of causation.  So, at the very least, the evidence is in relative equipoise for and against this claim.  And, in this circumstance, the Veteran is given the benefit of the doubt and his claim granted.  38 C.F.R. § 3.102.  See again Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite or obvious etiology).

D. Compensable Ratings for any Associated Additional Scarring

Applying the rating criteria to the facts of this case, the Board finds no basis to assign a compensable rating for the Veteran's left hip scar.  The October 2007 VA examination determined this scar is well-healed, not tender, and not adherent to the underlying tissue; in other words, it is essentially asymptomatic.  Therefore, a 10 percent rating is not warranted under the old criteria because this scar is not deep, unstable or painful on examination and does not cover an area of at least 144 square inches or cause limitation of function of this hip where it is situated.  A 10 percent rating is not warranted under the new criteria, either, because the scar is not on the head, face, or neck, does not cover an area of at least 144 square inches, and is not unstable or painful.  Because, instead, this left hip scar is 
well-healed and without tenderness or adherence to underlying tissue, it does not meet the criteria for a compensable rating under the new or old standards.

The Board notes additionally that combining the Veteran's right and left hip scars do not aggregate to a large enough area to warrant a compensable rating and does not warrant a compensable rating based on the scars being painful or unstable.

V.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2008).  


The question of an extra-schedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular ratings of 20 percent for the Veteran's right femur fracture and associated right hip disability,10 percent for his left femur fracture and associated left hip disability, and 0 percent ratings for the residual scars on his right and left hips sufficiently contemplate the extent and severity of his symptoms (especially when considering the Board is additionally granting service connection for his consequent bilateral, i.e., right and left knee disability in this decision), referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an 
extra-schedular evaluation is not required.  In other words, there is no evidence his disabilities have caused marked interference with his employment - meaning above and beyond that contemplated by his schedular ratings, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun. 

Moreover, the Veteran acknowledged during his September 2010 VA examination that he was employed full-time as a postal clerk, and that he had only missed two days of work in the last year due to illness.  Just two days in the course of one year is relatively little interference with his employment.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  Also, most, though not necessarily all, of the evaluation and treatment he has required and received for these disabilities has been on an outpatient basis, not as an inpatient, much less frequent inpatient.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for a rating higher than 20 percent for the residuals of the right femur fracture is denied.

The claim for a rating higher than 10 percent for the residuals of the left femur fracture is denied.

The claim for a compensable rating for the right hip scar is denied.

The claim for a compensable rating for the left hip scar is denied.

But the claim for service connection for right knee disability is granted.

Also, the claim for service connection for left knee disability is granted.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


